Citation Nr: 0216454	
Decision Date: 11/15/02    Archive Date: 11/25/02	

DOCKET NO.  99-08 799A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to March 3, 1994, 
for the assignment of a 100 percent evaluation for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to a finding of permanency of the veteran's 
total disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from March 1964 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

A January 2001 Board decision denied permanency of the 
veteran's total disability.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 2002 order the Court granted a 
joint motion, vacating and remanding the Board's denial of a 
finding of permanency.  Copies of the joint remand and 
Court's order have been included in the claims file.


REMAND

In the Board's January 2001 remand it was indicated that the 
issue of whether there was clear and unmistakable error in a 
January 1992 rating decision was inextricably intertwined 
with the issue of entitlement to an effective date prior to 
March 3, 1994.  The remand indicated that the RO should 
adjudicate the issue of whether there was clear and 
unmistakable error in the January 1992 rating decision.

A supplemental statement of case was issued in March 2001.  
It does not indicate that the issue of whether there was 
clear and unmistakable error in the January 1992 rating 
decision has been adjudicated.

In a December 2001 statement the veteran's representative 
raises the claim of entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disabilities from October 1991.

The record indicates that in September 1996 the veteran 
entered a guilty plea in a criminal case and was sentenced to 
life in prison.  A December 2000 memorandum indicates that 
the veteran was then in prison and unable to report for a VA 
examination.  The joint remand notes that the most recent 
evidence of record was dated in 1994.  It is unclear if the 
veteran has received any treatment for his PTSD during his 
incarceration. 

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran, 
through his representative, and request 
that he identify the names and addresses 
of all health care providers, both VA and 
non-VA, who have treated him for his PTSD 
since October 1994.  After obtaining any 
necessary release, the RO should contact 
the identified health care providers and 
request copies of all records relating to 
treatment of the veteran for his PTSD 
from October 1994 until the present.

2.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that the claims 
file was reviewed.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran experiences total 
disability due to his PTSD that is 
permanent in nature and reasonably 
certain to continue throughout the life 
of the veteran.  If the examiner is 
unable to medically determine whether the 
veteran experiences total disability that 
is reasonably certain to continue 
throughout his life on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination reports.

3.  If the veteran remains incarcerated 
and is unable to report for a VA 
examination at a VA facility and a VA 
examiner is unable to travel to where the 
veteran is incarcerated to accomplish an 
examination, the claims file should be 
referred to a VA psychiatrist for review.  
The psychiatrist is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's PTSD 
results in total disability that is 
permanent in nature because it is 
reasonably certain to continue throughout 
the life of the veteran.  If the 
physician is unable to determine that the 
veteran has total disability that is 
permanent in nature on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
physician should clearly and specifically 
so specify in the report.

4.  The RO should ensure that all 
notifications under the provisions of the 
Veterans Claims Assistance Act of 2000, 
have been complied with.

5.  The RO should adjudicate the issues 
of whether there was clear and 
unmistakable error in the January 1992 
rating decision and entitlement to a 
total disability rating based upon 
individual unemployability due to 
service-connected disability from October 
1991.  All appropriate appellate 
procedures should then be followed.

6.  Then, the RO should readjudicate the 
issues remaining on appeal.

7.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

